Exhibit 10.1

 

EXECUTION COPY

 

ASSET PURCHASE AGREEMENT

BETWEEN

SHARPER IMAGE CORPORATION

AND

A JOINT VENTURE OF

HILCO MERCHANT RESOURCES, LLC

HILCO CONSUMER CAPITAL, LLC

GORDON BROTHERS RETAIL PARTNERS, LLC

AND

GB BRANDS, LLC

___________________

Dated as of May 29, 2008

 

 

--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

 

Page   

ARTICLE I

DEFINITIONS

1

 

Section 1.1

Certain Definitions

1

 

Section 1.2

Terms Defined Elsewhere in this Agreement

5

 

Section 1.3

Other Definitional and Interpretive Matters

6

ARTICLE II

PURCHASE AND SALE OF ASSETS; ASSUMPTION OF LIABILITIES

7

 

Section 2.1

Purchase and Sale of Assets

7

 

Section 2.2

Agency Agreement

8

 

Section 2.3

Excluded Assets

8

 

Section 2.4

Assumption of Liabilities

8

 

Section 2.5

Excluded Liabilities

9

 

Section 2.6

Cure Amounts

9

 

Section 2.7

Rejection of Certain Executory Contracts

9

 

Section 2.8

Further Conveyances and Assumptions

9

 

Section 2.9

Bulk Sales Laws

10

ARTICLE III

CONSIDERATION

10

 

Section 3.1

Consideration

10

 

Section 3.2

Payment of Purchase Price

10

ARTICLE IV

CLOSING AND TERMINATION

10

 

Section 4.1

Closing Date

10

 

Section 4.2

Deliveries by Seller

11

 

Section 4.3

Deliveries by Purchaser

11

 

Section 4.4

Termination of Agreement

11

 

Section 4.5

Procedure Upon Termination

12

 

Section 4.6

Effect of Termination

12

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF SELLER

13

 

Section 5.1

Authorization of Agreement

13

 

Section 5.2

Conflicts; Consents of Third Parties

13

 

Section 5.3

Assets Sold Free and Clear

14

 

Section 5.4

Purchased Intellectual Property

14

 

Section 5.5

Financial Advisors

15

 

 

 

i

 

--------------------------------------------------------------------------------



TABLE OF CONTENTS

(continued)

 

 

Page    

 

Section 5.6

No Other Representations or Warranties; Schedules

15

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF PURCHASER

15

 

Section 6.1

Organization and Good Standing

16

 

Section 6.2

Authorization of Agreement

16

 

Section 6.3

Conflicts; Consents of Third Parties

16

 

Section 6.4

Litigation

17

 

Section 6.5

Financial Capability

17

 

Section 6.6

Condition of the Business

17

ARTICLE VII

BANKRUPTCY COURT MATTERS

17

 

Section 7.1

Competing Transaction

17

 

Section 7.2

Bankruptcy Court Filings

18

ARTICLE VIII

COVENANTS

18

 

Section 8.1

Access to Information

18

 

Section 8.2

Conduct of the Business Pending the Closing

19

 

Section 8.3

Consents

19

 

Section 8.4

Regulatory Approvals

19

 

Section 8.5

Further Assurances

19

 

Section 8.6

Confidentiality

20

 

Section 8.7

Customer Lists

20

 

Section 8.8

Preservation of Records

20

 

Section 8.9

Publicity

20

 

Section 8.10

Use of Name

20

 

Section 8.11

Supplementation and Amendment of Schedules

21

 

Section 8.12

Court Order

21

 

Section 8.13

Adequate Assurance of Future Performance

21

 

Section 8.14

Purchaser Covenants after Closing

21

ARTICLE IX

EMPLOYEES AND EMPLOYEE BENEFITS

22

 

Section 9.1

Employment

22

ARTICLE X

CONDITIONS TO CLOSING

22

 

Section 10.1

Conditions Precedent to Obligations of Purchaser

22

 

Section 10.2

Conditions Precedent to Obligations of Seller

23

 

 

 

ii

 

--------------------------------------------------------------------------------



TABLE OF CONTENTS

(continued)

 

 

Page    

 

Section 10.3

Conditions Precedent to Obligations of Purchaser and Seller

23

 

Section 10.4

Frustration of Closing Conditions

24

ARTICLE XI

NO SURVIVAL

24

 

Section 11.1

No Survival of Representations and Warranties

24

 

Section 11.2

No Consequential Damages

24

ARTICLE XII

TAXES

24

 

Section 12.1

Transfer Taxes

24

 

Section 12.2

Prorations

24

ARTICLE XIII

MISCELLANEOUS

25

 

Section 13.1

Expenses

25

 

Section 13.2

Injunctive Relief

25

 

Section 13.3

Submission to Jurisdiction; Consent to Service of Process

25

 

Section 13.4

Waiver of Right to Trial by Jury

26

 

Section 13.5

Entire Agreement; Amendments and Waivers

26

 

Section 13.6

Governing Law

26

 

Section 13.7

Notices

26

 

Section 13.8

Severability

28

 

Section 13.9

Binding Effect; Assignment

28

 

Section 13.10

Conflict of Terms

28

 

Section 13.11

Non-Recourse

28

 

Section 13.12

Joint and Several Liability of the Purchaser

28

 

Section 13.13

Counterparts

28

 

 

 

iii

 

--------------------------------------------------------------------------------



TABLE OF CONTENTS

(continued)

 

 

Schedules

 

2.6(a)

Cure Amounts

2.6(b)

Core IP Contracts

2.7

Executory Contracts and Leases Designated for Rejection1

5.4(a)

Purchased Intellectual Property

5.4(b)

Domain Names

5.4(c)

IP Contracts

5.4(e)

Restrictions on Purchased Intellectual Property

5.5

Financial Advisors

 

Exhibits

 

A

Agency Agreement

 

B

Assumption and Assignment Agreement

 

C

Trademark Assignment

 

D

Copyright Assignment

 

_________________________

1  Excludes non-residential real property leases.

 

 

 

iv

 

--------------------------------------------------------------------------------



ASSET PURCHASE AGREEMENT

ASSET PURCHASE AGREEMENT, dated as of May 29, 2008 (this “Agreement”), between
Sharper Image Corporation, a Delaware corporation (“Seller”), and a joint
venture formed among: (a) Gordon Brothers Retail Partners, (b) GB Brands, LLC,
(c) Hilco Merchant Resources, LLC, and (d) Hilco Consumer Capital, LLC
(collectively, the “Purchaser”).

W I T N E S S E T H:

WHEREAS, Seller is a debtor in possession under title 11 of the United States
Code, 11 U.S.C. § 101 et seq. (the “Bankruptcy Code”), and filed a voluntary
petition for relief under chapter 11 of the Bankruptcy Code on February 19,
2008, in the United States Bankruptcy Court for the District of Delaware (the
“Bankruptcy Court”) (Case No. 08-10322(KG)) (the “Bankruptcy Case”);

WHEREAS, Seller presently conducts the Business;

WHEREAS, Seller desires to sell, transfer and assign to Purchaser, and Purchaser
desires to purchase, acquire and assume from Seller, pursuant to Sections 105,
363 and 365 of the Bankruptcy Code, all of the Purchased Assets and Assumed
Liabilities, all as more specifically provided herein;

WHEREAS, on or about April 25, 2008, Seller filed the Sale Motion in the
Bankruptcy Case requesting, inter alia, authorization to (i) enter into this
Agreement and (ii) sell certain of its remaining assets, subject to Seller’s
solicitation and receipt of higher and/or better offers consistent with Section
7 hereof; and

WHEREAS, contemporaneously herewith, Seller and Purchaser have entered into that
certain Agency Agreement (the “Agency Agreement”), dated of even date,
substantially in the form attached hereto as Exhibit A; and

WHEREAS, certain terms used in this Agreement are defined in Section 1.1.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements hereinafter contained, the parties hereby agree as follows:

ARTICLE I

 

DEFINITIONS

 

Section 1.1

Certain Definitions.

 

 

 

 

--------------------------------------------------------------------------------



For purposes of this Agreement, the following terms shall have the meanings
specified in this Section 1.1:

“Advertising and Marketing Materials” means, to the extent owned by Seller as of
the date hereof, any and all of Seller’s advertising materials and related
designs, patterns, drawings and specifications, pricing and cost documentation,
and marketing materials, including historical or archival materials held by
Seller in inventory.

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, controls, or is controlled by,
or is under common control with, such Person, and the term “control” (including
the terms “controlled by” and “under common control with”) means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person, whether through ownership of voting
securities, by contract or otherwise.

“Business” means the business of Seller, including, without limitation, the sale
of specialty retail products through retail stores, via catalog, and over the
internet.

“Business Day” means any day of the year on which national banking institutions
in New York are open to the public for conducting business and are not required
or authorized to close.

“Contract” means any written contract, indenture, note, bond, lease or other
agreement.

“Core IP Contract” means the IP Contracts set forth on Schedule 2.6(b) hereto;
provided, however, that Purchaser shall have the right to remove any of such IP
Contracts from Schedule 2.6(b) prior to Closing, which removal shall not result
in a reduction in the Purchase Price.

“Deposit” means a cash deposit equal to $2.5 million to be delivered by the
Purchaser to the Seller prior to the hearing before the Bankruptcy Court to
approve the procedures relating to the Sale Motion, including, without
limitation, approval of the Breakup Fee and Expense Reimbursement.

“Documents” means all files, documents, instruments, papers, books, reports,
records, tapes, microfilms, photographs, letters, budgets, forecasts, ledgers,
journals, title policies, customer lists, regulatory filings, operating data and
plans, technical documentation (design specifications, functional requirements,
operating instructions, logic manuals, flow charts, etc.), user documentation
(installation guides, user manuals, training materials, release notes, working
papers, etc.), marketing documentation (sales brochures, flyers, pamphlets, web
pages, etc.), and other similar materials related to the Business and the
Purchased Assets in each case whether or not in electronic form.

“Employees” means all individuals, as of the date hereof, whether or not
actively at work as of the date hereof, who are employed by Seller in connection
with the Business,

 

2

 

--------------------------------------------------------------------------------



together with individuals who are hired in respect of the Business after the
date hereof and prior to the Closing.

“Excluded Contracts” means any Contract to which the Seller is a party with the
exception of the Purchased Assets.

“Governmental Body” means any government or governmental or regulatory body
thereof, or political subdivision thereof, whether foreign, federal, state, or
local, or any agency, instrumentality or authority thereof, or any court or
arbitrator (public or private).

“IP Contracts” means all written agreements containing a grant, either from a
third party to the Seller or from the Seller to any third party, of the right to
use any Purchased Intellectual Property, Technology or Software.

“Law” means any federal, state, local or foreign law, statute, code, ordinance,
rule or regulation.

“Legal Proceeding” means any judicial, administrative or arbitral actions,
suits, proceedings (public or private) or claims or any proceedings by or before
a Governmental Body.

“Liability” means any debt, liability or obligation (whether direct or indirect,
known or unknown, absolute or contingent, accrued or unaccrued, liquidated or
unliquidated, or due or to become due), and including all costs and expenses
relating thereto.

“Lien” means any lien, encumbrance, pledge, mortgage, deed of trust, security
interest, claim, lease, charge, option, right of first refusal, easement,
servitude, proxy, voting trust or agreement, transfer restriction under any
shareholder or similar agreement or encumbrance.

“Material Adverse Effect” means (i) a material adverse effect on the business,
assets, properties, results of operations or financial condition of Seller, or
(ii) a material adverse effect on the ability of Seller to consummate the
transactions contemplated by this Agreement or perform its obligations under
this Agreement, other than an effect resulting from an Excluded Matter.
“Excluded Matter” means any one or more of the following: (i) the effect of any
change in the United States or foreign economies or securities or financial
markets in general; (ii) the effect of any change that generally affects any
industry in which Seller operates; (iii) the effect of any change arising in
connection with earthquakes, hostilities, acts of war, sabotage or terrorism or
military actions or any escalation or material worsening of any such
hostilities, acts of war, sabotage or terrorism or military actions existing or
underway as of the date hereof; (iv) the effect of any action taken by Purchaser
or its Affiliates with respect to the transactions contemplated hereby or with
respect to Seller, including its employees; (v) any matter of which Purchaser is
aware on the date hereof; (vi) the effect of any changes in applicable Laws or
accounting rules; or (vii) any effect resulting from the public announcement of
this Agreement, compliance with terms of this Agreement or the consummation of
the transactions contemplated by this Agreement; or (viii) any effect resulting
from the filing of the Bankruptcy Case and reasonably anticipated effects
thereof.

3

 

--------------------------------------------------------------------------------



“Order” means any order, injunction, judgment, decree, ruling, writ, assessment
or arbitration award of a Governmental Body.

“Ordinary Course of Business” means the ordinary and usual course of normal
day-to-day operations of the Business through the date hereof consistent with
past practice.

“Permits” means any approvals, authorizations, consents, licenses, permits or
certificates of a Governmental Body.

“Person” means any individual, corporation, limited liability company,
partnership, firm, joint venture, association, joint-stock company, trust,
unincorporated organization, Governmental Body or other entity.

“Products” means any and all products developed, manufactured, marketed or sold
by Seller, whether work in progress or in final form.

“Procedures Order” means an order of the Bankruptcy Court, as requested by the
Seller, and reasonably acceptable to Purchaser, that, among other things,
establishes a date by which Competing Offers must be submitted by bidders and
establishes procedures for the auction process.

“Purchased Intellectual Property” means all of the Seller’s right, title and
interest in and to any intellectual property and intellectual property rights,
including, without limitation: (i) all patents, patent applications and patent
disclosures, including continuations, divisionals, continuations-in-part, or
reissues of patent applications and patents issuing thereon (collectively,
“Patents”), (ii) all trademarks, service marks, trade names, service names,
brand names, all trade dress rights, logos, Internet domain names and corporate
names and general intangibles of a like nature, together with the goodwill
associated with any of the foregoing, and all applications, registrations and
renewals thereof (collectively, “Marks”), (iii) copyrights and registrations and
applications therefor and works of authorship, and mask work rights, in each
case used primarily in connection with the Business, (collectively,
“Copyrights”), (iv) all Software and Technology and Advertising and Marketing
Materials of Seller, (v) inventions, whether patentable or unpatentable and
whether or not reduced to practice (to the extent any protectable right exists
in any such invention not reduced to practice), and all improvements in
existence at the Closing relating to the inventions, (vi) trade secrets and
confidential business information, including, without limitation, ideas,
research and development, know-how, formulas, compositions, manufacturing and
production processes and techniques, technical data, databases, customer lists
and contact information, supplier lists, and business and marketing plans and
proposals; and (vii) other proprietary rights and copies and tangible
expressions thereof;provided, however, that the Purchased Intellectual Property
shall not include Seller’s right, title and interest in and to any licenses of
intellectual property that the Purchaser directs the Seller to reject pursuant
to Section 2.7 of this Agreement, and are so rejected by appropriate order of
the Bankruptcy Court.

“Sale Motion” means the motion or supplements thereto of Seller seeking approval
from the Bankruptcy Court for entry of the Procedures Order and Sale Order.

 

4

 

--------------------------------------------------------------------------------



“Sale Order” shall be an order or orders of the Bankruptcy Court in form and
substance reasonably acceptable to Purchaser and Seller approving this Agreement
and all of the respective terms and conditions hereof, and approving and
authorizing Seller to consummate the transactions contemplated hereby.

“Software” means, except to the extent generally available for purchase from a
third Person, any and all (i) computer programs, including any and all software
implementations of algorithms, models and methodologies, whether in source code
or object code, (ii) databases and compilations, including any and all data and
collections of data, whether machine readable or otherwise, (iii) descriptions,
flow-charts and other work product used to design, plan, organize and develop
any of the foregoing, screens, user interfaces, report formats, firmware,
development tools, templates, menus, buttons and icons, and (iv) all
documentation including user manuals and other training documentation related to
any of the foregoing.

“Subsidiary” means any Person of which a majority of the outstanding voting
securities or other voting equity interests are owned, directly or indirectly,
by Purchaser.

“Taxes” means (i) all federal, state, local or foreign taxes, charges or other
assessments, including, without limitation, all net income, gross receipts,
capital, sales, use, ad valorem, value added, transfer, franchise, profits,
inventory, capital stock, license, withholding, payroll, employment, social
security, unemployment, excise, severance, stamp, occupation, property and
estimated taxes, and (ii) all interest, penalties, fines, additions to tax or
additional amounts imposed by any taxing authority in connection with any item
described in clause (i).

“Tax Return” means all returns, declarations, reports, estimates, information
returns and statements required to be filed in respect of any Taxes.

“Technology” means, collectively, all designs, formulae, algorithms, procedures,
methods, techniques, ideas, know-how, research and development, technical data,
programs, subroutines, tools, materials, specifications, processes, inventions
(whether patentable or unpatentable and whether or not reduced to practice),
apparatus, creations, improvements, works of authorship and other similar
materials, and all recordings, graphs, drawings, reports, analyses, and other
writings, and other tangible embodiments of the foregoing, in any form whether
or not specifically listed herein, and all related technology, that are used in,
incorporated in, embodied in, displayed by or relate to, or are used or useful
in the design, development, reproduction, maintenance or modification of, any of
the Products.

Section 1.2      Terms Defined Elsewhere in this Agreement. For purposes of this
Agreement, the following terms have meanings set forth in the sections
indicated:

 

5

 

--------------------------------------------------------------------------------



 

Term

Section

Agency Agreement

Recitals

Assumed Liabilities

Section 3.1

Bankruptcy Case

Recitals

Bankruptcy Code

Recitals

Bankruptcy Court

Recitals

Breakup Fee

Section 7.1(b)

Closing

Section 4.1

Closing Date

Section 4.1

Competing Offer

Section 7.1

Confidential Information

Section 8.6

Confidentiality Agreement

Section 8.6

Expense Reimbursement

Section 7.1(b)

Excluded Assets

Section 2.2

Purchased Assets

Section 2.1

Purchase Price

Section 3.1

Purchaser

Recitals

Purchaser Documents

Section 6.2

Second Order

Section 3.1

Seller

Recitals

Seller Documents

Section 5.1

Seller Marks

Section 8.10

Termination Date

Section 4.4(a)

Transfer Taxes

Section 12.1

 

 

Section 1.3

Other Definitional and Interpretive Matters

(a)       Unless otherwise expressly provided, for purposes of this Agreement,
the following rules of interpretation shall apply:

Calculation of Time Period. When calculating the period of time before which,
within which or following which any act is to be done or step taken pursuant to
this Agreement, the date that is the reference date in calculating such period
shall be excluded. If the last day of such period is a non-Business Day, the
period in question shall end on the next succeeding Business Day.

Dollars. Any reference in this Agreement to $ shall mean U.S. dollars.

Exhibits/Schedules. All Exhibits and Schedules annexed hereto or referred to
herein are hereby incorporated in and made a part of this Agreement as if set
forth in full herein. Any matter or item disclosed on one schedule shall be
deemed to have been disclosed on each other schedule. Any capitalized terms used
in any Schedule or Exhibit but not otherwise defined therein shall be defined as
set forth in this Agreement.

 

6

 

--------------------------------------------------------------------------------



Gender and Number. Any reference in this Agreement to gender shall include all
genders, and words imparting the singular number only shall include the plural
and vice versa.

Headings. The provision of a Table of Contents, the division of this Agreement
into Articles, Sections and other subdivisions and the insertion of headings are
for convenience of reference only and shall not affect or be utilized in
construing or interpreting this Agreement. All references in this Agreement to
any “Section” are to the corresponding Section of this Agreement unless
otherwise specified.

Herein. The words such as “herein,” “hereinafter,” “hereof,” and “hereunder”
refer to this Agreement as a whole and not merely to a subdivision in which such
words appear unless the context otherwise requires.

Including. The word “including” or any variation thereof means “including,
without limitation” and shall not be construed to limit any general statement
that it follows to the specific or similar items or matters immediately
following it.

(b)       The parties hereto have participated jointly in the negotiation and
drafting of this Agreement and, in the event an ambiguity or question of intent
or interpretation arises, this Agreement shall be construed as jointly drafted
by the parties hereto and no presumption or burden of proof shall arise favoring
or disfavoring any party by virtue of the authorship of any provision of this
Agreement.

ARTICLE II

 

PURCHASE AND SALE OF ASSETS; ASSUMPTION OF LIABILITIES

Section 2.1      Purchase and Sale of Assets. On the terms and subject to the
conditions set forth in this Agreement, at the Closing, Purchaser shall
purchase, acquire and accept from Seller, and Seller shall sell, transfer,
assign, convey and deliver to Purchaser, all of Seller’s right, title and
interest in, to and under the Purchased Assets and the goodwill of the business
associated therewith. “Purchased Assets” shall mean the following assets of
Seller (but excluding Excluded Assets) as of the Closing to the extent related
to the Business:

(a)       the right, at Purchaser’s discretion, to sell or dispose, by means of
a store closing sale (the “Liquidation”) of Seller’s inventory (the
“Merchandise”), together with all furniture, fixtures and equipment (“FFE”) and
supplies, in connection with the Business, on the terms and conditions set forth
in the Agency Agreement;

 

(b)

the Purchased Intellectual Property;

 

(c)

the Core IP Contracts;

(d)       any and all assets relating to the Seller’s catalog or e-commerce
business; and

 

(f)

the Advertising and Marketing Materials.

 

7

 

--------------------------------------------------------------------------------



Section 2.2      Agency Agreement. Notwithstanding anything to the contrary set
forth herein, all terms and conditions relating to the Merchandise, the FFE, and
the Liquidation shall be governed by the Agency Agreement. In the event of any
conflict between this Agreement and the Agency Agreement relating thereto, the
Agency Agreement shall govern.

Section 2.3      Excluded Assets. Nothing herein contained shall be deemed to
sell, transfer, assign or convey the Excluded Assets to Purchaser, and Seller
shall retain all right, title and interest to, in and under the Excluded Assets.
“Excluded Assets” shall mean all assets, properties, interests and rights of
Seller other than the Purchased Assets, including, without limitation, each of
the following assets:

(a)       all cash, cash equivalents, bank deposits or similar cash items of
Seller;

(b)       all of Seller’s deposits or prepaid charges and expenses paid in
connection with or relating to any Excluded Assets;

(c)       the Excluded Contracts, including any accounts receivable arising out
of or in connection with any Excluded Contract;

(d)       any (i) books and records that Seller is required by Law to retain or
that Seller determines are necessary or advisable to retain including, without
limitation, Tax Returns, financial statements, and corporate or other entity
filings; provided, however, that Purchaser shall have the right to make copies
of any portions of such retained books and records that relate to the Business
or any of the Purchased Assets; (ii) information management systems of Seller,
other than those used or held for use in the conduct of the Business; and (iii)
documents relating to proposals to acquire the Business by Persons other than
Purchaser;

(e)       any claim, right or interest of Seller in or to any refund, rebate,
abatement or other recovery for Taxes, together with any interest due thereon or
penalty rebate arising therefrom, for any Tax period (or portion thereof) ending
on or before the Closing Date;

(f)        all insurance policies or rights to proceeds thereof relating to the
assets, properties, business or operations of Seller; and

(g)       any rights, claims or causes of action of Seller against third parties
relating to the assets, properties, business or operations of Seller arising out
of events occurring on or prior to the Closing Date, including, but not limited
to, commercial tort causes of action and all causes of action under chapter 5 of
the Bankruptcy Code.

Section 2.4      Assumption of Liabilities. On the terms and subject to the
conditions set forth in this Agreement and the Agency Agreement, at the Closing,
Purchaser shall assume, effective as of the Closing Date, the following
Liabilities (the “Assumed Liabilities”):

 

(a)

all Liabilities of Seller under the Purchased Assets;

(b)       all Liabilities arising from or relating to the Liquidation, on the
terms and conditions set forth in the Agency Agreement;

 

8

 

--------------------------------------------------------------------------------



(c)       all Transfer Taxes, if any, but only to the extent not exempt under
the Bankruptcy Code, as applicable to the transfer of the Purchased Assets
pursuant to this Agreement and, further, solely to the extent applicable law may
impose any Transfer Tax liability on the purchaser of such assets;

(d)       all Liabilities relating to amounts required to be paid by Purchaser
hereunder; and

(e)       all other Liabilities with respect to the Purchased Assets arising
after the Closing.

Section 2.5      Excluded Liabilities. Except as specified in foregoing Section
2.4, Purchaser does not assume any other Liabilities or obligations of Seller.

Section 2.6      Cure Amounts. At Closing and pursuant to Section 365 of the
Bankruptcy Code, Seller shall assume and assign to Purchaser and Purchaser shall
assume from Seller, the Core IP Contracts. Except as otherwise set forth in any
Bankruptcy Court order approving this Agreement and authorizing the sale of the
Purchased Assets, the cure amounts, as determined by the Bankruptcy Court, if
any, necessary to cure all defaults, if any, (including, if any, and to the
extent allowed by the Bankruptcy Court, all actual or pecuniary losses that have
resulted from such defaults under the Core IP Contracts), shall be paid by
Purchaser, on or before Closing, and not by Seller and Seller shall have no
liability therefore; provided, however, that Purchaser shall not be obligated to
cure any such default that is (a) (i) greater than 110% of the total amount set
forth in the cure amounts schedule attached as Schedule 2.6(a) hereof or (ii) in
excess of the total amount set forth in the cure amount schedule that is to be
dated May 21, 2008, whichever is greater (with such excess being Seller’s sole
responsibility), or (b) that is in dispute as of the Closing Date if an escrow
or other commercially reasonable arrangement with respect thereto shall have
been established at or following the Closing pursuant to an order of the
Bankruptcy Court. Purchaser shall have the right to a reduction of the Purchase
Price (with an amount agreed to by Seller and Purchaser or as determined by the
Bankruptcy Court) as a result of the failure by Seller to assume and assign to
Purchaser any Core IP Contract.

Section 2.7      Rejection of Certain Executory Contracts. At Closing, the
Purchaser shall (a) identify certain executory contracts (including, without
limitation, any Core IP Contracts and/or IP Contracts) and/or leases (other than
non-residential real property leases), and (b) direct Seller to reject such
contracts and/or leases; provided that, as part of the Sale Order, the
Bankruptcy Court shall authorize the Seller’s rejection of such executory
contracts and/or leases identified by Purchaser at Closing.

 

Section 2.8

Further Conveyances and Assumptions.

(a)       From time to time following the Closing, Seller and Purchaser shall,
and shall cause their respective Affiliates to, execute, acknowledge and deliver
all such further conveyances, notices, assumptions, releases and acquaintances
and such other instruments, and shall take such further actions, as may be
reasonably necessary or appropriate to assure fully to Purchaser and its
respective successors or assigns, all of the properties, rights, titles,
interests,

 

9

 

--------------------------------------------------------------------------------



estates, remedies, powers and privileges intended to be conveyed to Purchaser
under this Agreement and the Seller Documents and to assure fully to Seller and
its Affiliates and their successors and assigns, the assumption of the
liabilities and obligations intended to be assumed by Purchaser under this
Agreement and the Seller Documents, and to otherwise make effective the
transactions contemplated hereby and thereby.

Section 2.9      Bulk Sales Laws. Purchaser hereby waives compliance by Seller
with the requirements and provisions of any “bulk-transfer” Laws of any
jurisdiction that may otherwise be applicable with respect to the sale and
transfer of any or all of the Purchased Assets to Purchaser.

ARTICLE III

 

CONSIDERATION

Section 3.1      Consideration. The aggregate consideration for the Purchased
Assets shall be: (a) an amount in cash equal to $49,000,000, less all payments
received by Seller on or after May 1, 2008 under the Core IP Contracts; (b) the
assumption of the Assumed Liabilities; (c) an amount in cash equal to $1,000,000
for the electronic mailing information included in the Seller’s customer lists
upon entry of a final order approving such transfer; and (d) an amount in cash
equal to $500,000 upon entry of a final order (the “Second Order”) that provides
that Purchaser has no obligations with respect to, and is not bound by, that
purported agreement, dated as of July 29, 1981, entered into by and between
Sharp Corporation, a corporation of Japan, located and doing business at 22-22
Nagaika-Ho, Abenoku, Osaka, Japan, and Thalheimer Company, Inc. (collectively,
the “Purchase Price”). Seller shall file such motion within 3 business days
after receiving written notice from Purchaser that it has elected to prosecute
such a Second Order, provided however, that (a) Purchaser must make such
election within 45 days following closing (and if Purchaser fails to so direct
Seller to file the motion, then Seller shall have no further obligation to seek
the Second Order), and (b) if Purchaser makes such election, Seller's obligation
to continue prosecution of such election shall be subject to the best interests
of the Seller's estate.

Section 3.2      Payment of Purchase Price. On the Closing Date, Purchaser shall
pay the Guaranteed Amount (as such term is defined in the Agency Agreement)
minus the Deposit to Seller, which shall be paid by wire transfer of immediately
available funds into an account designated by Seller, subject to the terms of
the Agency Agreement.

ARTICLE IV

 

CLOSING AND TERMINATION

Section 4.1      Closing Date. Subject to the satisfaction of the conditions set
forth in Section 10.1, Section 10.2 and Section 10.3 hereof (or the waiver
thereof by the party entitled to waive that condition), the sale of the
Purchased Assets and the assumption of the Assumed Liabilities provided for in
Article II hereof (the “Closing”) shall take place at the offices of Weil,
Gotshal & Manges LLP located at 767 Fifth Avenue, New York, New York (or at such
other

 

10

 

--------------------------------------------------------------------------------



place as the parties may designate in writing) at 12 p.m. (eastern time) on the
date that is two (2) Business Days following the satisfaction or waiver of the
conditions set forth in ARTICLE X (other than conditions that by their nature
are to be satisfied at the Closing, but subject to the satisfaction or waiver of
such conditions), unless another time or date, or both, are agreed to in writing
by the parties hereto. The date on which the Closing shall be held is referred
to in this Agreement as the “Closing Date.” Unless otherwise agreed by the
parties in writing, the Closing shall be deemed effective and all right, title
and interest of Seller to be acquired by Purchaser hereunder shall be considered
to have passed to Purchaser as of 12:01 a.m. (eastern time) on the Closing Date.

 

Section 4.2

Deliveries by Seller. At the Closing, Seller shall deliver to Purchaser:

(a)       a duly executed assumption and assignment agreement, annexed hereto as
Exhibit B;

(b)       duly executed Copyright Assignment, Trademark Assignment, and Patent
Assignment Agreements in forms suitable for recording in the U.S. Trademark
office, annexed hereto as Exhibits C, D, and E respectively, and general
assignments of other Purchased Intellectual Property; and

(c)       all other instruments of conveyance and transfer, in form and
substance reasonably acceptable to Purchaser, as may be necessary to convey the
Purchased Assets to Purchaser.

 

Section 4.3

Deliveries by Purchaser. At the Closing, Purchaser shall deliver to Seller:

(a)       the Purchase Price in immediately available funds as set forth in
Section 3.2 hereof;

(b)       duly executed counterparts to the Agreement, the Agency Agreement and
the assignment and assumption agreements referred to in Section 4.2(a); and

(c)       such other documents, instruments and certificates as Seller may
reasonably request.

Section 4.4      Termination of Agreement. This Agreement may be terminated
prior to the Closing as follows:

(a)       by Purchaser or Seller, if the Closing shall not have occurred by the
close of business on June 6, 2008 (the “Termination Date”); provided, however,
that if the Closing shall not have occurred on or before the Termination Date
due to a material breach of any representations, warranties, covenants or
agreements contained in this Agreement by Purchaser or Seller, then the
breaching party may not terminate this Agreement pursuant to this Section
4.4(a);

 

(b)

by mutual written consent of Seller and Purchaser;

 

11

 

--------------------------------------------------------------------------------



(c)       by Purchaser, if any of the conditions to the obligations of Purchaser
set forth in Section 10.1 and Section 10.3 shall have become incapable of
fulfillment other than as a result of a breach by Purchaser of any covenant or
agreement contained in this Agreement, and such condition is not waived by
Purchaser;

(d)       by Seller, if any condition to the obligations of Seller set forth in
Section 10.2 and Section 10.3 shall have become incapable of fulfillment other
than as a result of a breach by Seller of any covenant or agreement contained in
this Agreement, and such condition is not waived by Seller;

(e)       by Purchaser, if there shall be a breach by Seller of any
representation or warranty, or any covenant or agreement contained in this
Agreement which would result in a failure of a condition set forth in Section
10.1 or Section 10.3 and which breach cannot be cured or has not been cured by
the earlier of (i) twenty (20) Business Days after the giving of written notice
by Purchaser to Seller of such breach and (ii) the Termination Date;

(f)        by Seller, if there shall be a breach by Purchaser of any
representation or warranty, or any covenant or agreement contained in this
Agreement which would result in a failure of a condition set forth in Section
10.2 or Section 10.3 and which breach cannot be cured or has not been cured by
the earlier of (i) twenty (20) Business Days after the giving of written notice
by Seller to Purchaser of such breach and (ii) the Termination Date;

(g)       by Seller or Purchaser if there shall be in effect a final
nonappealable Order of a Governmental Body of competent jurisdiction
restraining, enjoining or otherwise prohibiting the consummation of the
transactions contemplated hereby; it being agreed that the parties hereto shall
promptly appeal any adverse determination which is not nonappealable (and pursue
such appeal with reasonable diligence); or

(h)       by Purchaser or Seller, if the Bankruptcy Court shall enter an order
approving a Competing Offer, subject to the limitations set forth in the
Procedures Order.

Section 4.5      Procedure Upon Termination. In the event of termination and
abandonment by Purchaser or Seller, or both, pursuant to Section 4.4 hereof,
written notice thereof shall forthwith be given to the other party or parties,
and this Agreement shall terminate, and the purchase of the Purchased Assets
hereunder shall be abandoned, without further action by Purchaser or Seller. If
this Agreement is terminated as provided herein each party shall redeliver or
destroy all confidential non-public documents, work papers and other material of
any other party relating to the transactions contemplated hereby, whether so
obtained before or after the execution hereof, to the party furnishing the same.

 

Section 4.6

Effect of Termination.

(a)       In the event that this Agreement is validly terminated as provided
herein, then each of the parties shall be relieved of its duties and obligations
arising under this Agreement after the date of such termination and such
termination shall be without liability to Purchaser or Seller; provided,
however, that the obligations of the parties set forth in Section

 

12

 

--------------------------------------------------------------------------------



7.1(b) and ARTICLE XIII hereof shall survive any such termination and shall be
enforceable hereunder.

(b)       Nothing in this Section 4.6 shall relieve Purchaser or Seller of any
liability for a breach of this Agreement prior to the date of termination. The
damages recoverable by the non-breaching party shall include all attorneys’ fees
reasonably incurred by such party in connection with the transactions
contemplated hereby.

(c)       The Confidentiality Agreement shall survive any termination of this
Agreement and nothing in this Section 4.6 shall relieve Purchaser or Seller of
their obligations under the Confidentiality Agreement.

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES OF SELLER

Seller hereby represents and warrants to Purchaser that:

Section 5.1      Authorization of Agreement. Except for such authorization as is
required by the Bankruptcy Court (as hereinafter provided for), Seller has all
requisite power, authority and legal capacity to execute and deliver this
Agreement and Seller has all requisite power, authority and legal capacity to
execute and deliver each other agreement, document, or instrument or certificate
contemplated by this Agreement or to be executed by Seller in connection with
the consummation of the transactions contemplated by this Agreement (the “Seller
Documents”), to perform its respective obligations hereunder and thereunder and
to consummate the transactions contemplated hereby and thereby. The execution
and delivery of this Agreement and the Seller Documents and the consummation of
the transactions contemplated hereby and thereby have been duly authorized by
all requisite corporate action on the part of Seller. This Agreement has been,
and each of the Seller Documents will be at or prior to the Closing, duly and
validly executed and delivered by Seller and (assuming the due authorization,
execution and delivery by the other parties hereto and thereto, the entry of the
Sale Order) this Agreement constitutes, and each of the Seller Documents when so
executed and delivered will constitute, legal, valid and binding obligations of
Seller enforceable against Seller in accordance with their respective terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium and
similar laws affecting creditors’ rights and remedies generally, and subject, as
to enforceability, to general principles of equity, including principles of
commercial reasonableness, good faith and fair dealing (regardless of whether
enforcement is sought in a proceeding at law or in equity).

 

 

Section 5.2

Conflicts; Consents of Third Parties.

(a)       To the knowledge of Seller, none of the execution and delivery by
Seller of this Agreement or by Seller of the Seller Documents, the consummation
of the transactions contemplated hereby or thereby, or compliance by Seller with
any of the provisions hereof or thereof will conflict with, or result in any
violation of or default (with or without notice or lapse of time, or both)
under, or give rise to a right of termination or cancellation under any
provision

 

13

 

--------------------------------------------------------------------------------



of (i) the certificate of incorporation and by-laws or comparable organizational
documents of Seller; (ii) subject to entry of the Sale Order, any Contract or
Permit to which Seller is a party or by which any of the properties or assets of
Seller are bound; (iii) subject to entry of the Sale Order, any Order of any
Governmental Body applicable to Seller or any of the properties or assets of
Seller as of the date hereof; or (iv) subject to entry of the Sale Order, any
applicable Law, other than, in the case of clauses (ii), (iii) and (iv), such
conflicts, violations, defaults, terminations or cancellations that would not
have a Material Adverse Effect.

(b)       To the knowledge of Seller, no consent, waiver, approval, Order,
Permit or authorization of, or declaration or filing with, or notification to,
any Person or Governmental Body is required on the part of Seller in connection
with the execution and delivery of this Agreement or the Seller Documents, the
compliance by Seller with any of the provisions hereof or thereof, the
consummation of the transactions contemplated hereby or thereby or the taking by
Seller of any other action contemplated hereby or thereby, except for (i) the
entry of the Sale Order, and (ii) such other consents, waivers, approvals,
Orders, Permits, authorizations, declarations, filings and notifications, the
failure of which to obtain or make would not have a Material Adverse Effect.

Section 5.3      Assets Sold Free and Clear. Upon the execution and delivery by
Seller of this Agreement and the Seller Documents and the consummation of the
transactions contemplated hereby or thereby, following Bankruptcy Court approval
thereof, Purchaser will receive all of Seller’s right, title and interest to the
Purchased Assets free and clear of any and all Liens pursuant to Sections 363
and 365 of the Bankruptcy Code.

 

Section 5.4

Purchased Intellectual Property.

(a)       Schedule 5.4(a) sets forth a true, correct and complete list of all
Purchased Intellectual Property that is registered or for which an application
for registration is pending (together with the country, title and registration
or application number as applicable) and all material unregistered Marks. Except
as disclosed on Schedule 5.4(a), to the knowledge of Seller, except as would not
have a Material Adverse Effect, (i) Seller owns all right, title and interest in
and to the Purchased Intellectual Property, (ii) the registered Purchased
Intellectual Property is subsisting, valid, enforceable and all renewal or
maintenance fees and related filings have been duly made (except where Seller in
good faith decided to abandon non-material registered Purchased Intellectual
Property), and (iii) the Purchased Intellectual Property constitutes all of the
intellectual property rights material to the Seller to operate the Business.

(b)       Schedule 5.4(b) sets forth a true, correct and complete list of domain
names owned or controlled by Seller.

(c)       Schedule 5.4(c) sets forth a true, correct and complete list of all
material IP Contracts, except for licenses of Software (i) generally available
for an annual or one-time license fee of no more than $10,000 in the aggregate,
(ii) distributed as “freeware” or (iii) distributed via Internet access without
charge. To the knowledge of Seller, Seller and any applicable third party are in
material compliance with the terms of all such IP Contracts. Schedule 5.4(c)
also sets forth true, accurate and complete statements of royalties, license
fees

 

14

 

--------------------------------------------------------------------------------



and other payments received by Seller, and the date of receipt, relating to the
Core IP Contracts, including copies of all sales reports received by Seller
under the Core IP Contracts. To the knowledge of Seller, except as disclosed on
Schedule 5.4(c), all third party Software used in the Business is the subject of
a valid license agreement.

(d)       To the knowledge of Seller, (i) no Person is infringing or otherwise
violating any material Patent(s), Mark(s), Copyright(s), trade secret(s) or
other proprietary right(s) of Seller; (ii) no proceeding or claims have been
asserted by Seller alleging that any person or entity is infringing upon or
otherwise violating any Patent(s), Mark(s), Copyright(s), trade secret(s) or
other proprietary right(s) of Seller; (iii) to the knowledge of Seller, there
has been no unauthorized use or disclosure or any material trade secret of
Seller by any current or former employee, licensee, distributor or consultant of
Seller or by any other third party; and (iv) no claims are pending or, to the
knowledge of Seller, threatened, against Seller based on any claim or allegation
that the operation of the Business infringes, misappropriates, dilutes, or
otherwise violates any intellectual property, privacy or publicity right of any
third party.

(e)       Except as set forth on Schedule 5.4(e), there are no agreements (other
than licenses of the Purchased Intellectual Property), orders or judgments which
would restrict or adversely affect Purchaser’s right to use, license or exploit
the Purchased Intellectual Property.

Section 5.5      Financial Advisors. Except as set forth on Schedule 5.5, no
Person has acted, directly or indirectly, as a broker, finder or financial
advisor for Seller or any of its Subsidiaries in connection with the
transactions contemplated by this Agreement and no Person is entitled to any fee
or commission or like payment from Purchaser in respect thereof.

Section 5.6      No Other Representations or Warranties; Schedules. Except for
the representations and warranties contained in this Article V, neither Seller
nor any other Person makes any other express or implied representation or
warranty with respect to Seller, the Business, the Purchased Assets, the Assumed
Liabilities or the transactions contemplated by this Agreement, and Seller
disclaims any other representations or warranties, whether made by Seller, any
Affiliate of Seller or any of their respective officers, directors, employees,
agents or representatives. Except for the representations and warranties
contained in ARTICLE V hereof (as modified by the Schedules hereto), Seller (i)
expressly disclaims and negates any representation or warranty, expressed or
implied, at common law, by statute, or otherwise, relating to the condition of
the Purchased Assets (including any implied or expressed warranty of
merchantability or fitness for a particular purpose, or of conformity to models
or samples of materials) and (ii) disclaims all liability and responsibility for
any representation, warranty, projection, forecast, statement, or information
made, communicated, or furnished (orally or in writing) to Purchaser or its
Affiliates or representatives (including any opinion, information, projection,
or advice that may have been or may be provided to Purchaser by any director,
officer, employee, agent, consultant, or representative of Seller or any of its
Affiliates). Seller makes no representations or warranties to Purchaser
regarding the probable success or profitability of the Business. The disclosure
of any matter or item in any schedule hereto shall not be deemed to constitute
an acknowledgment that any such matter is required to be disclosed or is
material or that such matter would result in a Material Adverse Effect.

 

15

 

--------------------------------------------------------------------------------



ARTICLE VI

 

REPRESENTATIONS AND WARRANTIES OF PURCHASER

Purchaser hereby represents and warrants to Seller that:

Section 6.1      Organization and Good Standing. Each of the entities comprising
Purchaser is a limited liability company duly organized, validly existing and in
good standing in the State of its organization and has all requisite corporate
power and authority to own, lease and operate its properties and to carry on its
business as now conducted.

Section 6.2      Authorization of Agreement. Each of the entities comprising
Purchaser has full corporate power and authority to execute and deliver this
Agreement and each other agreement, document, instrument or certificate
contemplated by this Agreement or to be executed by Purchaser in connection with
the consummation of the transactions contemplated hereby and thereby (the
“Purchaser Documents”), and to consummate the transactions contemplated hereby
and thereby. The execution, delivery and performance by Purchaser of this
Agreement and each Purchaser Document have been duly authorized by all necessary
corporate action on behalf of the entities comprising Purchaser. This Agreement
has been, and each Purchaser Document will be at or prior to the Closing, duly
executed and delivered by Purchaser and (assuming the due authorization,
execution and delivery by the other parties hereto and thereto) this Agreement
constitutes, and each Purchaser Document when so executed and delivered will
constitute, the legal, valid and binding obligations of Purchaser, enforceable
against Purchaser in accordance with their respective terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium and similar laws
affecting creditors’ rights and remedies generally, and subject, as to
enforceability, to general principles of equity, including principles of
commercial reasonableness, good faith and fair dealing (regardless of whether
enforcement is sought in a proceeding at law or in equity).

 

Section 6.3

Conflicts; Consents of Third Parties.

(a)       To the Seller’s knowledge, none of the execution and delivery by
Purchaser of this Agreement or the Purchaser Documents, the consummation of the
transactions contemplated hereby or thereby, or the compliance by Purchaser with
any of the provisions hereof or thereof will conflict with, or result in any
violation of or default (with or without notice or lapse of time, or both)
under, or give rise to a right of termination or cancellation under any
provision of (i) the certificate of incorporation and by-laws of Purchaser, (ii)
any Contract or Permit to which Purchaser is a party or by which Purchaser or
its properties or assets are bound or (iii) any Order of any Governmental Body
applicable to Purchaser or by which any of the properties or assets of Purchaser
are bound or (iv) any applicable Law.

(b)       Except for the Sale Order, no consent, waiver, approval, Order, Permit
or authorization of, or declaration or filing with, or notification to, any
Person or Governmental Body is required on the part of Purchaser in connection
with the execution and delivery of this Agreement or the Purchaser Documents,
the compliance by Purchaser with any of the provisions hereof or thereof, the
consummation of the transactions contemplated hereby or thereby or the

16

 

--------------------------------------------------------------------------------



taking by Purchaser of any other action contemplated hereby or thereby, or for
Purchaser to conduct the Business.

Section 6.4      Litigation. There are no Legal Proceedings pending or, to the
knowledge of Purchaser, threatened against Purchaser, or to which Purchaser is
otherwise a party before any Governmental Body, which, if adversely determined,
would reasonably be expected to have a material adverse effect on the ability of
Purchaser to perform its obligations under this Agreement or to consummate the
transactions hereby. Purchaser is not subject to any Order of any Governmental
Body except to the extent the same would not reasonably be expected to have a
material adverse effect on the ability of Purchaser to perform its obligations
under this Agreement or to consummate the transactions contemplated hereby.

Section 6.5      Financial Capability. Purchaser (i) has, and at the Closing
will have, sufficient internal funds (without giving effect to any unfunded
financing regardless of whether any such financing is committed) available to
pay the Purchase Price and any expenses incurred by Purchaser in connection with
the transactions contemplated by this Agreement, (ii) has, and at the Closing
will have, the resources and capabilities (financial or otherwise) to perform
its obligations hereunder, and (iii) has not incurred any obligation,
commitment, restriction or Liability of any kind, which would impair or
adversely affect such resources and capabilities.

Section 6.6      Condition of the Business. Notwithstanding anything contained
in this Agreement to the contrary, Purchaser acknowledges and agrees that Seller
is not making any representations or warranties whatsoever, express or implied,
beyond those expressly given by Seller in ARTICLE V hereof (as modified by the
Schedules hereto as supplemented or amended), and Purchaser acknowledges and
agrees that, except for the representations and warranties contained therein,
the Purchased Assets and the Business are being transferred on a “where is” and,
as to condition, “as is” basis. Any claims Purchaser may have for breach of
representation or warranty shall be based solely on the representations and
warranties of Seller set forth in ARTICLE V hereof (as modified by the Schedules
hereto as supplemented or amended). Purchaser further represents that neither
Seller nor any of its Affiliates nor any other Person has made any
representation or warranty, express or implied, as to the accuracy or
completeness of any information regarding Seller, the Business or the
transactions contemplated by this Agreement not expressly set forth in this
Agreement, and none of Seller, any of its Affiliates or any other Person will
have or be subject to any liability to Purchaser or any other Person resulting
from the distribution to Purchaser or its representatives or Purchaser’s use of,
any such information, including any confidential memoranda distributed on behalf
of Seller relating to the Business or other publications or data room
information provided to Purchaser or its representatives, or any other document
or information in any form provided to Purchaser or its representatives in
connection with the sale of the Business and the transactions contemplated
hereby. Purchaser acknowledges that it has conducted to its satisfaction, its
own independent investigation of the Business and, in making the determination
to proceed with the transactions contemplated by this Agreement, Purchaser has
relied on the results of its own independent investigation.

 

17

 

--------------------------------------------------------------------------------



ARTICLE VII

 

BANKRUPTCY COURT MATTERS

 

Section 7.1

Competing Transaction.

(a)       This Agreement is subject to approval by the Bankruptcy Court and the
consideration by Seller of higher or better competing offers (each a “Competing
Offer”). From the date hereof (and any prior time) and until the transaction
contemplated by this Agreement is consummated, Seller is permitted to cause its
representatives and Affiliates to initiate contact with, solicit or encourage
submission of any inquiries, proposals or offers by, any Person (in addition to
Purchaser and its Affiliates, agents and representatives) in connection with any
sale or other disposition of the Purchased Assets. In addition, Seller shall
have the responsibility and obligation to respond to any inquiries or offers to
purchase all or any part of the Purchased Assets and perform any and all other
acts related thereto which are required under the Bankruptcy Code or other
applicable law, including, without limitation, supplying information relating to
the Business and the assets of Seller to prospective purchasers.

(b)       In consideration of Purchaser conducting its due diligence and
entering into this Agreement, and subject to the approval of the Bankruptcy
Court as specified in Section 7.1(a), Seller agrees to pay Purchaser from the
proceeds of any Competing Offer that are paid to and received by the Seller (i)
a break up fee in an amount equal to 2% of $51,250,000 (the “Breakup Fee”), and
(ii) as reimbursement, all actual, necessary, reasonable and documented
out-of-pocket expenses of Purchaser (the “Expense Reimbursement”); provided,
however, that such Expense Reimbursement shall not exceed $500,000.

Section 7.2      Bankruptcy Court Filings. As more fully set forth in Section
8.12, Purchaser agrees that it will promptly take such actions as are reasonably
requested by Seller to assist in obtaining entry of the Sale Order and a finding
of adequate assurance of future performance by Purchaser, including furnishing
affidavits or other documents or information for filing with the Bankruptcy
Court for the purposes, among others, of providing necessary assurances of
performance by Purchaser under this Agreement and demonstrating that Purchaser
is a “good faith” purchaser under Section 363(m) of the Bankruptcy Code.
Purchaser shall not, without the prior written consent of Seller, file, join in,
or otherwise support in any manner whatsoever any motion or other pleading
relating to the sale of the Purchased Assets hereunder. In the event the entry
of the Sale Order or the Procedures Order shall be appealed, Seller and
Purchaser shall use their respective reasonable efforts to defend such appeal,
and Seller and Purchaser shall each be responsible solely for their own legal
fees in such event.

ARTICLE VIII

 

COVENANTS

Section 8.1      Access to Information. Seller agrees that, prior to the Closing
Date, Purchaser shall be entitled, through its officers, employees and
representatives (including, without limitation, its legal advisors and
accountants), to make such investigation of the

 

18

 

--------------------------------------------------------------------------------



properties, businesses and operations of the Business and such examination of
the books and records of the Business, the Purchased Assets and the Assumed
Liabilities as it reasonably requests and to make extracts and copies of such
books and records. Any such investigation and examination shall be conducted
during regular business hours upon reasonable advance notice and under
reasonable circumstances and shall be subject to restrictions under applicable
Law. Seller shall cause the officers, employees, consultants, agents,
accountants, attorneys and other representatives of Seller to cooperate with
Purchaser and Purchaser’s representatives in connection with such investigation
and examination, and Purchaser and its representatives shall cooperate with
Seller and its representatives and shall use their reasonable efforts to
minimize any disruption to the Business. Notwithstanding anything herein to the
contrary, no such investigation or examination shall be permitted to the extent
that it would require to disclose information subject to attorney-client
privilege or conflict with any confidentiality obligations to which Seller is
bound.

 

Section 8.2

Conduct of the Business Pending the Closing.

(a)       Prior to the Closing, except (1) as set forth in Schedule 8.2(a), (2)
as required by applicable Law, (3) as otherwise expressly contemplated by this
Agreement, or (4) with the prior written consent of Purchaser (which consent
shall not be unreasonably withheld or delayed), Seller shall:

(i)        conduct the Business only in the Ordinary Course of Business;

(ii)       use its commercially reasonable efforts to (A) preserve the present
business operations, organization and goodwill of the Business, and (B) preserve
the present relationships with customers and suppliers of the Business, and

(iii)      refrain from entering into, modifying, or otherwise altering, any new
or existing IP Contract without the prior written consent of Purchaser.

(b)       From the date of execution of this Agreement until the Sale
Termination Date (as defined in the Agency Agreement), Seller shall not
terminate, reject, amend or modify any lease for a Store (as defined in the
Agency Agreement) or contract related to the Business without the prior written
consent of Purchaser (which consent shall not be unreasonably withheld or
delayed).

Section 8.3      Consents. Seller shall use its commercially reasonable efforts,
and Purchaser shall cooperate with Seller, to obtain at the earliest practicable
date all consents and approvals required to consummate the transactions
contemplated by this Agreement, including, without limitation, the consents and
approvals referred to in Section 5.2(b) hereof; provided, however, that Seller
shall not be obligated to pay any consideration therefor to any third party from
whom consent or approval is requested or to initiate any litigation or legal
proceedings to obtain any such consent or approval.

 

Section 8.4

Regulatory Approvals.

Intentionally Omitted.

 

19

 

--------------------------------------------------------------------------------



Section 8.5      Further Assurances. Each of Seller and Purchaser shall use its
commercially reasonable efforts to (i) take all actions necessary or appropriate
to consummate the transactions contemplated by this Agreement and (ii) cause the
fulfillment at the earliest practicable date of all of the conditions to their
respective obligations to consummate the transactions contemplated by this
Agreement. Such assurances shall include Seller’s obligation to execute and
deliver, as may be reasonably requested by Purchaser, any instruments, powers of
attorney, conveyances, assignments, or other documents relating to the transfer
of the domestic and/or foreign Purchased Intellectual Property; provided that
Seller’s obligation shall remain subject to the best interests of the Seller’s
estate. In addition, Seller shall cause any affiliate to transfer the Purchased
Intellectual Property to Purchaser in the event such asset is owned by an
affiliate of Seller.

Section 8.6      Confidentiality. Purchaser acknowledges that the Confidential
Information provided to it in connection with this Agreement, including under
Section 8.1, and the consummation of the transactions contemplated hereby, is
subject to those certain confidentiality agreements, dated April 28, 2008 and
April 29, 2008 between the Purchaser and Seller (the “Confidentiality
Agreement”), the terms of which are incorporated herein by reference. Effective
upon, and only upon, the Closing Date, the Confidentiality Agreement shall
terminate with respect to information relating solely to the Business or
otherwise included in the Purchased Assets; provided, however, that Purchaser
acknowledges that any and all other Confidential Information provided to it by
Seller or its representatives concerning Seller shall remain subject to the
terms and conditions of the Confidentiality Agreement after the Closing Date.
For purposes of this Section 8.6, “Confidential Information” shall mean any
confidential information with respect to, including, methods of operation,
customers, customer lists, Products, prices, fees, costs, Technology,
inventions, Trade Secrets, know-how, Software, marketing methods, plans,
personnel, suppliers, competitors, markets or other specialized information or
proprietary matters.

Section 8.7      Customer Lists. Seller will take reasonable and necessary steps
to ensure that the customer lists and contact information can be properly
transferred.

Section 8.8      Preservation of Records. Seller and Purchaser agree that each
of them shall preserve and keep the records held by it or their Affiliates
relating to the Business for a period of two (2) years from the Closing Date and
shall make such records and personnel available to the other as may be
reasonably required by such party in connection with, among other things, any
insurance claims by, Legal Proceedings or tax audits against or governmental
investigations of Seller or Purchaser or any of their Affiliates or in order to
enable Seller or Purchaser to comply with their respective obligations under
this Agreement and each other agreement, document or instrument contemplated
hereby or thereby. In the event Seller or Purchaser wishes to destroy such
records before or after that time, such party shall first give ninety (90) days
prior written notice to the other and such other party shall have the right at
its option and expense, upon prior written notice given to such party within
such ninety (90) day period, to take possession of the records within one
hundred and eighty (180) days after the date of such notice.

 

20

 

--------------------------------------------------------------------------------



Section 8.9      Publicity. Neither Seller nor Purchaser shall issue any press
release or public announcement concerning this Agreement or the transactions
contemplated hereby without obtaining the prior written approval of the other
party hereto, which approval will not be unreasonably withheld or delayed,
unless, in the sole judgment of Purchaser or Seller, disclosure is otherwise
required by applicable Law or by the Bankruptcy Court with respect to filings to
be made with the Bankruptcy Court in connection with this Agreement or by the
applicable rules of any stock exchange on which Purchaser or Seller lists
securities, provided that the party intending to make such release shall use its
best efforts consistent with such applicable Law or Bankruptcy Court requirement
to consult with the other party with respect to the text thereof.

Section 8.10    Use of Name. Seller agrees that it shall (i) as soon as
practicable after the Closing Date and in any event within sixty (60) days
following the Closing Date, cease to make any use of the name “Sharper Image” or
any service marks, trademarks, trade names, identifying symbols, logos, emblems,
signs or insignia related thereto or containing or comprising the foregoing,
including any name or mark confusingly similar thereto (collectively, the
“Seller Marks”), (ii) immediately after the Closing, cease to hold itself out as
having any affiliation with Purchaser or any of its Affiliates, and (iii) effect
a change in the caption of its bankruptcy proceeding so that the words “Sharper
Image” do not appear in such caption.

Section 8.11    Supplementation and Amendment of Schedules. Seller may, at its
option, include in the Schedules items that are not material in order to avoid
any misunderstanding, and such inclusion, or any references to dollar amounts,
shall not be deemed to be an acknowledgement or representation that such items
are material, to establish any standard of materiality or to define further the
meaning of such terms for purposes of this Agreement. Information disclosed in
the Schedules shall constitute a disclosure for all purposes under this
Agreement notwithstanding any reference to a specific section, and all such
information shall be deemed to qualify the entire Agreement and not just such
section. From time to time prior to the Closing, Seller shall have the right to
supplement or amend the Schedules with respect to any matter hereafter arising
or discovered after the delivery of the Schedules pursuant to this Agreement. No
such supplement or amendment shall have any effect on the satisfaction of the
condition to closing set forth in Section 10.1(a); provided, however, if the
Closing shall occur, then Purchaser shall be deemed to have waived any right or
claim pursuant to the terms of this Agreement or otherwise, including pursuant
to Article XI hereof, with respect to any and all matters disclosed pursuant to
any such supplement or amendment at or prior to the Closing.

Section 8.12    Court Order. Seller shall use commercially reasonable efforts to
obtain the Sale Order. If a written objection is filed to the Sale Motion, which
is an objection which would prohibit or otherwise prevent the Closing from
occurring pursuant to the terms of this Agreement, Seller shall use commercially
reasonable efforts to have such objection overruled.

Section 8.13    Adequate Assurance of Future Performance. With respect to each
Purchased Contract, Purchaser shall use commercially reasonable efforts to
provide adequate assurance as required under the Bankruptcy Code of the future
performance of the applicable Purchased Contract by Purchaser. Purchaser agrees
that it will promptly take all actions reasonably required by Seller or ordered
by the Bankruptcy Court to assist in obtaining the Bankruptcy Court’s entry of
an order approving this Agreement, such as furnishing affidavits,

 

21

 

--------------------------------------------------------------------------------



non-confidential financial information, confidential information subject to a
reasonable form of confidentiality agreement or other documents or information
for filing with the Bankruptcy Court and making Purchaser’s employees and
representatives available to be interviewed by Seller’s attorneys and to testify
before the Bankruptcy Court and at depositions, with respect to demonstrating
adequate assurance of future performance by Purchaser under the Purchased
Contract. If a written objection is filed to the Sale Motion, which is an
objection which would prohibit or otherwise prevent the Closing from occurring
pursuant to the terms of this Agreement, Purchaser shall use commercially
reasonable efforts to have such objection overruled..

Section 8.14    Purchaser Covenants after Closing. Purchaser covenants and
agrees that it shall, from and after the Closing Date (unless otherwise agreed
with Seller), do each of the following:

(a)       Access. Purchaser shall, upon reasonable advance notice, afford to
Seller’s officers, independent public accountants, attorneys, consultants and
other representatives, reasonable access during normal business hours to the
Purchased Assets and all records pertaining to the Purchased Assets. To the
extent that such Purchased Assets include information management systems, the
Purchaser’s officers, consultants and other representatives shall provide the
Seller with access to such information management systems on a royalty-free
basis solely for the purpose of enabling the Seller to conduct an orderly
wind-down of the Seller’s operations until such time as the wind-down is
completed or December 31, 2008, whichever is earlier. Seller expressly
acknowledges that nothing in this Section is intended to give rise to any
contingency to Seller’s obligations to proceed with the transactions
contemplated herein; and

(b)       Contract Obligations. Timely perform all obligations related to the
Core IP Contracts and/or IP Contracts and indemnify and hold harmless Seller and
its officers, directors, employees, agents, and representatives from and against
all claims, demands, penalties, losses, liability or damage, including, without
limitation, reasonable attorneys’ fees and expenses, for or related to any
failure to perform such obligations.

ARTICLE IX

 

EMPLOYEES AND EMPLOYEE BENEFITS

Section 9.1      Employment. All matters relating to employees shall be governed
by the Agency Agreement.

ARTICLE X

 

CONDITIONS TO CLOSING

Section 10.1    Conditions Precedent to Obligations of Purchaser. The obligation
of Purchaser to consummate the transactions contemplated by this Agreement and
the Agency Agreement is subject to the fulfillment, on or prior to the Closing
Date, of each of the following

 

22

 

--------------------------------------------------------------------------------



conditions (any or all of which may be waived by Purchaser in whole or in part
to the extent permitted by applicable Law):

(a)       the representations and warranties of Seller set forth in this
Agreement shall be true and correct at and as of the Closing, except to the
extent such representations and warranties expressly relate to an earlier date
(in which case such representations and warranties shall be true and correct on
and as of such earlier date); provided, however, that in the event of a breach
of a representation or warranty, the condition set forth in this Section 10.1(a)
shall be deemed satisfied unless the effect of all such breaches of
representations and warranties taken together result in a Material Adverse
Effect, and Purchaser shall have received a certificate signed by an authorized
officer of Seller, dated the Closing Date, to the foregoing effect;

(b)       Seller shall have performed and complied in all material respects with
all obligations and agreements required in this Agreement and the Agency
Agreement to be performed or complied with by it prior to the Closing Date,
provided, that the condition set forth in this Section 10.1(b) shall be deemed
satisfied unless such failures to so perform or comply taken together result in
a Material Adverse Effect, and Purchaser shall have received a certificate
signed by an authorized officer of Seller, dated the Closing Date, to the
forgoing effect; and

(c)       Seller shall have delivered, or caused to be delivered, to Purchaser
all of the items required by this Agreement.

Section 10.2    Conditions Precedent to Obligations of Seller. The obligations
of Seller to consummate the transactions contemplated by this Agreement and the
Agency Agreement are subject to the fulfillment, prior to or on the Closing
Date, of each of the following conditions (any or all of which may be waived by
Seller in whole or in part to the extent permitted by applicable Law):

(a)       the representations and warranties of Purchaser set forth in this
Agreement and the Agency Agreement qualified as to materiality shall be true and
correct, and those not so qualified shall be true and correct in all material
respects, at and as of the Closing Date as though made on the Closing Date,
except to the extent such representations and warranties relate to an earlier
date (in which case such representations and warranties qualified as to
materiality shall be true and correct, and those not so qualified shall be true
and correct in all material respects, on and as of such earlier date), and
Seller shall have received a certificate signed by an authorized officer of
Purchaser, dated the Closing Date, to the foregoing effect;

(b)       Purchaser shall have performed and complied in all respects with all
obligations and agreements required by this Agreement and the Agency Agreement
to be performed or complied with by Purchaser on or prior to the Closing Date,
and Seller shall have received a certificate signed by an authorized officer of
Purchaser, dated the Closing Date, to the foregoing effect; and

(c)       Purchaser shall have delivered, or caused to be delivered, to Seller
all of the items set forth in Section 4.3.

 

23

 

--------------------------------------------------------------------------------



Section 10.3    Conditions Precedent to Obligations of Purchaser and Seller. The
respective obligations of Purchaser and Seller to consummate the transactions
contemplated by this Agreement and the Agency Agreement are subject to the
fulfillment, on or prior to the Closing Date, of each of the following
conditions (any or all of which may be waived by Purchaser and Seller in whole
or in part to the extent permitted by applicable Law):

(a)       there shall not be in effect any Order by a Governmental Body of
competent jurisdiction restraining, enjoining or otherwise prohibiting the
consummation of the transactions contemplated hereby;

(b)       the Bankruptcy Court shall have entered the Procedures Order, in form
and substance reasonably acceptable to Seller and Purchaser, provided that the
Procedures Order shall expressly approve the Breakup Fee and Expense
Reimbursement as provided herein; and

(c)       the Bankruptcy Court shall have entered the Sale Order and any stay
period applicable to the Sale Order shall have expired or shall have been waived
by the Bankruptcy Court, and such Sale Order shall be in full force and effect,
and shall not have been modified, as of the Closing Date.

Section 10.4    Frustration of Closing Conditions. Neither Seller nor Purchaser
may rely on the failure of any condition set forth in Section 10.1, Section 10.2
or Section 10.3, as the case may be, if such failure was caused by such party’s
failure to comply with any provision of this Agreement.

ARTICLE XI

 

NO SURVIVAL

Section 11.1    No Survival of Representations and Warranties. The parties
hereto agree that the representations and warranties contained in this Agreement
shall not survive the Closing hereunder, and none of the parties shall have any
liability to each other after the Closing for any breach thereof. The parties
hereto agree that the covenants contained in this Agreement to be performed at
or after the Closing shall survive the Closing hereunder, and each party hereto
shall be liable to the other after the Closing for any breach thereof.

Section 11.2    No Consequential Damages. Notwithstanding anything to the
contrary elsewhere in this Agreement and/or the Agency Agreement, no party
shall, in any event, be liable to any other Person for any consequential,
incidental, indirect, special or punitive damages of such other Person,
including loss of future revenue, income or profits, diminution of value or loss
of business reputation or opportunity relating to the breach or alleged breach
hereof (provided that such limitation with respect to lost profits shall not
limit Seller’s right to recover contract damages in connection with Purchaser’s
failure to close in violation of this Agreement).

ARTICLE XII

 

TAXES

 

24

 

--------------------------------------------------------------------------------



Section 12.1    Transfer Taxes. The party who is liable under applicable law
shall be responsible for (and shall indemnify and hold the other party harmless
and its directors, officers, employees, Affiliates, agents, successors and
permitted assigns against) any sales, use, stamp, documentary stamp, filing,
recording, transfer or similar fees or taxes or governmental charges (including
any interest and penalty thereon) payable in connection with the transactions
contemplated by this Agreement (“Transfer Taxes”). Seller and Purchaser shall
cooperate and consult with each other prior to filing any Tax Returns in respect
of Transfer Taxes. Seller and Purchaser shall cooperate and otherwise take
commercially reasonable efforts to obtain any available refunds for Transfer
Taxes.

Section 12.2    Prorations. All personal property Taxes or similar ad valorem
obligations levied with respect to the Purchased Assets for any taxable period
that includes the Closing Date and ends after the Closing Date, whether imposed
or assessed before or after the Closing Date, shall be prorated between Seller
and Purchaser as of 12:01 a.m. (Eastern time) on the Closing Date. If any Taxes
subject to proration are paid by Purchaser, on the one hand, and Seller, on the
other hand, the proportionate amount of such Taxes paid (or in the event of a
refund of any portion of such Taxes previously paid is received, such refund)
shall be paid promptly by (or to) the other after the payment of such Taxes (or
promptly following the receipt of any such refund).

ARTICLE XIII

 

MISCELLANEOUS

Section 13.1    Expenses. Except as otherwise provided in this Agreement,
including, without limitation, in Section 7.1(b) hereof, and the Agency
Agreement, each of Seller and Purchaser shall bear its own expenses incurred in
connection with the negotiation and execution of this Agreement and each other
agreement, document and instrument contemplated by this Agreement and the
consummation of the transactions contemplated hereby and thereby.

Section 13.2    Injunctive Relief. Damages at law may be an inadequate remedy
for the breach of any of the covenants, promises and agreements contained in
this Agreement and, accordingly, any party hereto shall be entitled to
injunctive relief with respect to any such breach, including without limitation
specific performance of such covenants, promises or agreements or an order
enjoining a party from any threatened, or from the continuation of any actual,
breach of the covenants, promises or agreements contained in this Agreement and
the Agency Agreement. The rights set forth in this Section 13.2 shall be in
addition to any other rights which a Party may have at law or in equity pursuant
to this Agreement and the Agency Agreement.

 

Section 13.3

Submission to Jurisdiction; Consent to Service of Process.

(a)       Without limiting any party’s right to appeal any order of the
Bankruptcy Court, (i) the Bankruptcy Court shall retain exclusive jurisdiction
to enforce the terms of this Agreement and to decide any claims or disputes
which may arise or result from, or be connected with, this Agreement and the
Agency Agreement, any breach or default hereunder, or the transactions
contemplated hereby, and (ii) any and all proceedings related to the foregoing
shall

 

25

 

--------------------------------------------------------------------------------



be filed and maintained only in the Bankruptcy Court, and the parties hereby
consent to and submit to the jurisdiction and venue of the Bankruptcy Court and
shall receive notices at such locations as indicated in Section 13.7 hereof;
provided, however, that if the Bankruptcy Case has closed, the parties agree to
unconditionally and irrevocably submit to the exclusive jurisdiction of the
United States District Court for the Southern District of New York sitting in
New York County or the Commercial Division, Civil Branch of the Supreme Court of
the State of New York sitting in New York County and any appellate court from
any thereof, for the resolution of any such claim or dispute. The parties hereby
irrevocably waive, to the fullest extent permitted by applicable law, any
objection which they may now or hereafter have to the laying of venue of any
such dispute brought in such court or any defense of inconvenient forum for the
maintenance of such dispute. Each of the parties hereto agrees that a judgment
in any such dispute may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.

(b)       Each of the parties hereto hereby consents to process being served by
any party to this Agreement in any suit, action or proceeding by delivery of a
copy thereof in accordance with the provisions of Section 13.7.

Section 13.4    Waiver of Right to Trial by Jury. Each party to this Agreement
waives any right to trial by jury in any action, matter or proceeding regarding
this Agreement and the Agency Agreement or any provision hereof or therein.

Section 13.5    Entire Agreement; Amendments and Waivers. This Agreement
(including the schedules and exhibits hereto), and the Agency Agreement and the
Confidentiality Agreement represent the entire understanding and agreement
between the parties hereto with respect to the subject matter hereof. This
Agreement and the Agency Agreement can be amended, supplemented or changed, and
any provision hereof can be waived, only by written instrument making specific
reference to this Agreement and the Agency Agreement signed by the party against
whom enforcement of any such amendment, supplement, modification or waiver is
sought. No action taken pursuant to this Agreement and the Agency Agreement,
including without limitation, any investigation by or on behalf of any party,
shall be deemed to constitute a waiver by the party taking such action of
compliance with any representation, warranty, covenant or agreement contained
herein. The waiver by any party hereto of a breach of any provision of this
Agreement shall not operate or be construed as a further or continuing waiver of
such breach or as a waiver of any other or subsequent breach. No failure on the
part of any party to exercise, and no delay in exercising, any right, power or
remedy hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of such right, power or remedy by such party preclude any other
or further exercise thereof or the exercise of any other right, power or remedy.
All remedies hereunder are cumulative and are not exclusive of any other
remedies provided by law.

Section 13.6    Governing Law. This Agreement and the Agency Agreement shall be
governed by and construed in accordance with the laws of the State of New York
applicable to contracts made and performed in such State without regard to
conflicts of laws principles thereof.

 

26

 

--------------------------------------------------------------------------------



Section 13.7    Notices. All notices and other communications under this
Agreement shall be in writing and shall be deemed given (i) when delivered
personally by hand (with written confirmation of receipt), (ii) when sent by
facsimile (with written confirmation of transmission) or (iii) one business day
following the day sent by overnight courier (with written confirmation of
receipt), in each case at the following addresses and facsimile numbers (or to
such other address or facsimile number as a party may have specified by notice
given to the other party pursuant to this provision):

If to Seller, to:

Sharper Image Corporation

350 The Embarcadero, 6th Floor

San Francisco, CA 94105

Attn: Robert Del Genio and Scott Silverman

 

With a copy (which shall not constitute notice) to:

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, NY 10153

Facsimile: (212) 310-8007

Attn: Simeon Gold, Harvey R. Miller and Christopher Marcus

Cooley Godward Kronish LLP

1114 Avenue of the Americas

New York, NY 10021

Facsimile: (212) 479-6275

Attn: Lawrence C. Gottlieb and Jay. R. Indyke

 

If to Purchaser, to:

Hilco Trading Company, LLC

One Northbrook Place

5 Revere Drive

Northbrook, IL 60062

Attn: Joseph Malfitano, Esq.

Tel: 847-504-3257

Fax: 847-897-0868

 

Gordon Brothers Group

101 Huntington Avenue - 10th Floor

Boston, MA 02199

Attn: Rafael Klotz, Esq.

Tel: 617-422-6246

Fax: 617-422-6288

 

27

 

--------------------------------------------------------------------------------



With a copy to:

Morgan, Lewis & Bockius LLP

101 Park Avenue

New York, NY 10178

Attn: Neil E. Herman, Esq.

Tel: 212-309-6669

Fax: 212-309-6001

Section 13.8    Severability. If any term or other provision of this Agreement
and the Agency Agreement is invalid, illegal, or incapable of being enforced by
any law or public policy, all other terms or provisions of this Agreement and
the Agency Agreement shall nevertheless remain in full force and effect so long
as the economic or legal substance of the transactions contemplated hereby is
not affected in any manner materially adverse to any party. Upon such
determination that any term or other provision is invalid, illegal, or incapable
of being enforced, the parties hereto shall negotiate in good faith to modify
this Agreement and/or the Agency Agreement so as to effect the original intent
of the parties as closely as possible in an acceptable manner in order that the
transactions contemplated hereby are consummated as originally contemplated to
the greatest extent possible.

Section 13.9    Binding Effect; Assignment. This Agreement and the Agency
Agreement shall be binding upon and inure to the benefit of the parties and
their respective successors and permitted assigns. Nothing in this Agreement
shall create or be deemed to create any third party beneficiary rights in any
Person or entity not a party to this Agreement except as provided below. No
assignment of this Agreement or of any rights or obligations hereunder may be
made by either Seller or Purchaser (by operation of law or otherwise) without
the prior written consent of the other parties hereto and any attempted
assignment without the required consents shall be void. No assignment of any
obligations hereunder shall relieve the parties hereto of any such obligations.
Upon any such permitted assignment, the references in this Agreement and/or the
Agency Agreement to Purchaser shall also apply to any such assignee unless the
context otherwise requires. In the event that a Chapter 11 trustee should be
appointed for Seller, or in the event that Seller’s Chapter 11 case should be
converted to a case under Chapter 7, the obligations of Seller hereunder shall
be binding upon such trustee or successor Chapter 7 estate.

Section 13.10  Conflict of Terms. If any provision contained in this Agreement
conflicts with any provisions contained in the Agency Agreement, the provision
in the Agency Agreement shall govern.

Section 13.11  Non-Recourse. No past, present or future director, officer,
employee, incorporator, member, partner or equityholder of Seller shall have any
liability for any obligations or liabilities of Seller under this Agreement, the
Agency Agreement or the Seller Documents of or for any claim based on, in
respect of, or by reason of, the transactions contemplated hereby and thereby.

Section 13.12  Joint and Several Liability of the Purchaser. Each of (a) Gordon
Brothers Retail Partners, (b) GB Brands, LLC, (c) Hilco Merchant Resources, LLC,
and (d) Hilco

 

28

 

--------------------------------------------------------------------------------



Consumer Capital, LLC shall be jointly and severally liable for the due and
punctual payment of the Purchase Price and the performance of all other
obligations of Purchaser set forth in this Agreement.

Section 13.13  Counterparts. This Agreement and the Agency Agreement may be
executed in as many counterparts as may be required, which counterparts may be
delivered by facsimile or electronic mail, and it shall not be necessary that
the signature of, or on behalf of, each party, appear on each counterpart; but
it shall be sufficient that the signature of, or on behalf of, each party, or
that the signatures of the persons required to bind any party, appear on one or
more such counterparts. All such counterparts when taken together shall
constitute a single and legally binding agreement.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

[SIGNATURE PAGE TO FOLLOW]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

29

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
written above.

SHARPER IMAGE CORPORATION

 

By:

/s/ Rebecca L. Roedell

 

Name:

Rebecca L. Roedell

 

Title:

Executive Vice President &
Chief Financial Officer

 

 

HILCO MERCHANT RESOURCES, LLC

 

By:

/s/ Eric W. Kaup

 

Name:

Eric W. Kaup

 

Title:

Executive Vice President, General Counsel, Member

 

 

HILCO CONSUMER CAPITAL, LLC

 

By:

/s/ Eric W. Kaup

 

Name:

Eric W. Kaup

 

Title:

Executive Vice President, General Counsel, Managing Member

 

 

GORDON BROTHERS RETAIL

PARTNERS, LLC,

 

By:

/s/ Rafael Klotz

 

Name:

Rafael Klotz

 

Title:

Managing Director

 

 

GB BRANDS, LLC,

 

By:

/s/ Rafael Klotz

 

Name:

Rafael Klotz

 

Title:

Managing Director

 

 

 

30

 

 